               Case 2:19-cv-09301-ILRL-DMD Document 93 Filed 12/01/20 Page 1 of 2
h,
\,
                                                          US I)i:'i:ri'llr''],i
                                                [-ASj   liPi,i,r:]Iliir'.1 r';t ir I:,l                 l.jl,


     CT                                    f:      Ir
                                                        t--
                                                        i
                                                        )

                                                        I     trEU
                                                                             a
                                                                        01 2020                     i
                                                                                                    i
                                                                              .,-. ..-.,,.-.. .-J
                                                            a   ,
                                                            ,.,i:.1. l-r l      n.;.. ,i
                                                                             t'v:r,.i-.-,-

                                                                     CL[:l:lir.
     November 25,2020



     Eastern District of Louisiana US District Court
     500 Poydras St,
     NEWORLEANS,LA 70130

     RC: MODERN AMEzuCAN RECYCLING SERVICE,INC., PLTF. vs. EPIC APPLIED TECHNOLOGIES,
     LLC, ET AI., DFTS. // TO: Ranger Offshore, Inc.

     Case   No.   199301

     Dear Sir,Madam

     Process in the above referenced case was attempted upon The Corporation Trust Company as the purported agent
     for service ofprocess for Ranger Offshore, Inc..

     Ranger Offshore, Inc. is inactive on the records of the State DE. Our services for this entity have also been
     discontinued for more than five (5) years and, as such, we no longer maintain an active record of this entity. Since
     we have no address to which to fonvard this process, we have not done so.

     Very truly yours,



     The Corporation Trust Company

     Log#   538641638              ;                                  i.                                            v
                                                                                                                               f   i^
                                                                                                                                    w
     Sent By   Regul#Mail              i                                                                        +       I <+            €

     cc




                                                                                          Fee
                                                                                          Process
                                                                                  X DKtd
                                                                                 _CtRmDe
     (Returned To)                                                                        Doc.No.

     Eastem District of Louisiana US District Court
     500 P:ydras St,
     NEWORLEANS,LA 70130
              Case 2:19-cv-09301-ILRL-DMD Document 93 Filed 12/01/20 Page 2 of 2
I

I




    o


    q
    z
                                                                         p
                                                                         /:                i



                            E                                                {
                            I
                            F
                            m
                                                                             o
                            It
                            Vt
                            th
                            m
                                                                             a
                                                                             =
                            F                                                VI
                            -m
                            F
                                                                             x
                            m
                            D
                            q
                                                                             -
                            m
                            ta
                                                                             rD
                            -t
                            m
                            o                                                =
        itj
        tll


                                                          9(,=F    (1
        l-                                                o
        t
        'g                                                   =.8e. -{
                                                          ild€P    r^r
                                                          -@o94.o
                                                          J Os   O a
         I                                                iodfE
        t-                                                !=--to
                                                          or^o-
        3.                                                N                    OJ
                                                          I        =o
                                                                   e3L+.
        in                                                         oo
                                                                               =

        -j
        r1
        It
        iri
        fr




                                                    rm!-.                     jfl)
                                                    EIr.:
                                                    tr}                      ,,-
                                                                             att     .J
                                                    HTET
                                                                             ,a
                                                                             ,t.i.
                                                    Hrl..*

                                                    Hft*
                                                    I   .'.:'r'I

                                                    r:l             4;ft              -l
                                                    I-                                :a
                                                    _-.. I ,l
                                                    t---
                                                    -.
                                                    I i,.rr
                                                           [,
                                                                    i.-r
                                                                                       :


                                                                                       i
                                                    -J't'                             ()
                                                    '-:) ':r
                                                    !ri
                                                                    It                (i)


                                                                    -.J.  l,         .r,
                                                                     l'.!'      a).
